DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Applicant(s) Response to Official Action
The response filed on September 26, 2022 has been entered and made of record. Claims 7, 9, 12, 17, and 19 have been cancelled and claims 1, 5, 8, 11, 18, and 20 have been amended. Claims 1 - 6, 8, 10, 11, 13 - 16, 18 and 20 are pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 6 – 12 with respect to the rejection of claims  under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (US 2013/0100256 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to a background panel configured with an IR blocking paint to generate a black hole behind the subject, and generate depth solve data from the capture video data of the subject and keep tie points, wherein the tie points include features identified in two or more images of the captured video of the subject, as claimed in the amended Claims1, 11 and 20. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 11, 13 - 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 2013/0100256 A1) referred to as Kirk hereinafter, in view of Jia et al. (US 2013/0343601 A1) referred to as Jia hereinafter.
Regarding Claim 1, Kirk teaches a system for video capture of a subject (Fig. 2, stereo module system 100 captures an object in a scene), comprising: 
at least one IR light source (Par. [0044], a random IR dot pattern projector 210) for illuminating the subject (Par. [0046] The random IR dot pattern projector 210 may be used to project a random IR dot pattern 212 (i.e. light) onto a scene 214);
a first infrared (IR) camera and a second IR camera, for capturing video data of the subject (Par. [0047] The two genlocked IR cameras 204 (i.e. first IR camera) and 206 (i.e. second IR camera) may be used to capture images of the scene, including the random pattern 212 of IR dots); 
a color camera, for capturing the video data of the subject (Par. [0045] The RGB camera 208 may be utilized to capture a color image for the scene by acquiring three different color signals, i.e., red, green, and blue), and where the color camera is positioned between the first IR camera and the second IR camera (Fig. 2 illustrates the active IR stereo module 202 positions the color camera 208 between the IR cameras 204 and 206); and 
a processor connected to the first IR camera, the second IR camera, and the color camera (Fig.1, processor 102, Par. [0005], a processor configured to handle the processing for multiple active IR stereo modules, where an active IR stereo module may consist of one or more RGB cameras and two or more synchronized stereo IR camera described in Par. [0021]), wherein the processor is configured to: 
generate depth solve data (Par. [0005], each active IR stereo module includes a depth map generation module configured to generate a depth map (i.e. depth solve data) for the scene using the disparity map) from the captured video data of the subject (Par. [0002], Based on deformations of the light pattern, geometric information about the underlying video scene can be determined and used to generate a depth map) and keep tie points, where the tie points include features identified in two or more images of the captured video of the subject (Par. [0022], Dots may be detected within the stereo images, and a number of feature descriptors may be computed for the dots. Feature descriptors may provide a starting point for the comparison of the stereo images from two or more genlocked cameras and may include points of interest (i.e. tie points) within the stereo images. For example, specific dots within one stereo image may be analyzed and compared to corresponding dots within another temporally-coherent stereo image); 
generate projected color data by using data from the color camera to project color onto the depth solve data (Par. [0045] The RGB camera 208 may be utilized to capture a color image for the scene by acquiring three different color signals, i.e., red, green, and blue, the output of the RGB camera 208 may provide a useful supplement to a depth map); and 
generate final capture data by merging (Fig. 3, Par. [0053] At block 312, a depth map may be generated using the disparity map from block 310. The depth map may also be computed using traditional stereo techniques, such as the active stereo algorithm discussed with respect to FIG. 1. The depth map may represent a three-dimensional view of a scene) the depth solve data and the projected color data (Par. [0044] FIG. 2 is a schematic 200 of an active IR stereo module 202 that may be used for the generation of a depth map for a scene (i.e. final capture data), where an active IR stereo module 202 may include two IR cameras 204 and 206, an RGB camera 208, and a random IR dot pattern projector 210).
Kirk does not specifically teach a filter and IR blocking paint. Therefore, Kirk fails to explicitly teach a background panel configured with an IR blocking paint to generate a black hole behind the subject and each of the first IR camera and the second IR camera includes a filter that removes visible light.
However, Jia teaches a background panel configured with an IR blocking paint (Par. [0029], a pattern could be painted or otherwise deposited onto the working surface (i.e. background panel) that has different reflectance in the IR but little effect in the visible region) to generate a black hole behind the subject (Par. [0029], a checkerboard pattern that is visible to the IR camera--but not to the visible camera (i.e. generates black hole behind subject) or to the human eye--could be placed on the work surface) and each of the first IR camera and the second IR camera includes a filter that removes visible light (Par. [0018], The IR camera may also include at least one optical filter to allow the illumination from the IR LEDs to be sensed but to reject other frequencies of light).
References Kirk and Jia are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a filter and IR blocking paint as suggested by Jia in the invention of Kirk in order to make the data generated by the IR camera particularly effective for edge finding (See Jia, Par. [0029]).

Regarding Claim 2, Kirk in view of Jia teaches Claim 1. Kirk further teaches further comprising: at least two more IR cameras; and at least one more color camera (Fig. 6, Par. [0057], each of the active IR stereo modules 602 and 604 may consist of two or more stereo cameras 610, 612, 614, and 616 (i.e. two more IR cameras), one or more RGB cameras 618 and 620 (i.e. one more color camera), where an active IR stereo module 202 may include two IR cameras 204 and 206, an RGB camera 208 in Par. [0044]).

Regarding Claim 3, Kirk in view of Jia teaches Claim 2. Kirk further teaches wherein the cameras are arranged in groups of three cameras to form a system of nodes (Fig. 6, Par. [0057] system 600 of active IR stereo modules 602 and 604 (i.e. system of nodes)), with each node having two infrared cameras and a color camera (Par. [0057] each active IR stereo module 602 and 604 may include two IR cameras and an RGB camera).

Regarding Claim 4, Kirk in view of Jia teaches Claim 2. Kirk further teaches wherein the processor uses data from all the cameras to generate the final capture data (Fig. 7, Par. [0062] At block 708, a depth map for the scene may be generated by each active IR stereo module).

Regarding Claim 5, Kirk in view of Jia teaches Claim 1. Kirk further teaches further comprising a laser for projecting a laser pattern on the subject (Par. [0046] The random IR dot pattern projector 210 (i.e. laser) may be used to project a random IR dot pattern 212 (i.e. laser pattern) onto a scene 214).

Regarding Claim 6, Kirk in view of Jia teaches Claim 5. Kirk further teaches further wherein the laser is configured to project from each camera node position (Fig. 6, Par. [0058] Each of the random IR dot pattern projectors 622 and 624 for the active IR stereo modules 602 and 604 may be used to project a random IR dot pattern 626 onto the scene 608).

Regarding Claims 7 and 9, they have been cancelled.

Method claims 11 and 13 – 16 are drawn to the method of using the corresponding apparatus claimed in claims 1 - 6.  Therefore method claims 11 and 13 – 16 correspond to apparatus claims  1 – 6 and are rejected for the same reasons of obviousness as used above.

Regarding Claims 12, 17 and 19, they have been cancelled.

Regarding Claim 20, it is drawn to the non-transitory computer-readable storage medium corresponding to the method of using same as claimed in claim 1.  Therefore claim 20 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Jia (US 2013/0343601 A1), in view of Jia (US 2013/0343601 A1), and in further view of MLINAR et al. (US 2020/0007853 A1) referred to as MLINAR hereinafter.
Regarding Claim 8, Kirk in view of Jia teaches Claim 1. Kirk in view of Jia fails to explicitly teach the filter is a high-cut filter in the range of 700-715 nm.
However, MLINAR teaches the filter is a high-cut filter in the range of 700-715 nm (Par. [0033], infrared cut-off filter 32 may block all wavelengths in the infrared spectrum (e.g., 700 nm to 1,000 nm (i.e. cuts off is at 700 nm which is in the range of 700-715nm)).
References Kirk, Jia and MLINAR are considered to be analogous art because they relate to imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a high cut filter at 700 nm as suggested by MLINAR in the inventions of Kirk and Jia in order that infrared light from the scene that is being imaged may be blocked from reaching image sensor and from creating undesirable visual artifacts in the image generated by image sensor (See MLINAR, Par. [0033]).

Method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 8.  Therefore method claim 18 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used above.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Jia (US 2013/0343601 A1), and in further view of Perlman et al. (US 2010/0231692 A1) referred to as Perlman hereinafter.
Regarding Claim 10, Kirk in view of Jia teaches Claim 1. Kirk in view of Jia fails to explicitly teach further comprising an IR pigment applied to the subject.
However, Perlman teaches further comprising an IR pigment applied to the subject (Par. [0020], the application of makeup, paint, dye or ink on a subject in a random pattern that contains a phosphor that is transparent in the visible light spectrum (i.e. IR pigment), but is emissive in a non-visible spectrum such as the infrared (IR) or ultraviolet (UV) spectrum, (Par. [0102]).
References Kirk, Jia and Perlman are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying an IR pigment applied to a subject as suggested by Perlman in the inventions of Kirk and Jia in order for the subject to be visible to certain cameras, but invisible to other cameras (See Perlman, Par. [0020]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425